Rodenbeck, J.
The report of the commissioners of appraisal is set aside for the reasons stated in the case of City of Corning v. Holmes, with the additional observations that while the common law in the absence of a statute authorizing such damage does not allow a recovery for interference, with access by cutting off a street where another reasonable access is available or provided (O’Brien v. New York C. & H. R. R. R. Co., 148 App. Div. 733; Egerer v. New York C. & H. R. R. R. Co., 130 N. Y. 108, 114; Story v. New York El. R. R. Co., 90 id. 122, 186; Reis v. City of New York, 113 App. Div. 464; Coster v. Mayor, 43 N. Y. 399; Kings County Fire Ins. Co. v. Stevens, 101 id. 411; Fearing v. Irwin, 55 id. 486), the statute in this case by its language or a fair implication therefrom authorizes the payment of such damages. The cutting off of Columbia street has depreciated the value of the O’Neil property and there is no reason why a construction should be given to the statute which imposes this loss upon him. The cutting off of the street is a necessary part of the improvement and his right to the continuation of the street is a property right for which compensation was contemplated by the language of the statute. He is also entitled to damages sustained during the progress of the work. The report of the commissioners should be set aside and referred back to them with the costs of this motion.
Ordered accordingly.